Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151277(88)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ROBERT ARBUCKLE, Personal Representative                                                                  Joan L. Larsen,
  of the Estate of CLIFTON M. ARBUCKLE,                                                                               Justices
                 Plaintiff-Appellee,
                                                                    SC: 151277
  v                                                                 COA: 310611
                                                                    MCAC: 11-000043
  GENERAL MOTORS, LLC,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Kim F. Ebert to appear and practice on behalf of defendant-appellant under
  MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 29, 2016
                                                                               Clerk